DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a screen capable of reflecting projection light from a projector to viewing field of a viewer, comprising at least a surface diffusion layer, a transmitting and light-absorbing layer, and a projection-reflecting layer stacked sequentially from an
incident side of the projection light,
wherein the projection-reflecting layer is configured to selectively reflect the projection light; and
wherein the transmitting and projection-reflecting layer comprises light absorbing material particles, and distribution of the light absorbing material particles in the transmission light absorbing layer is set according to distribution of a Fresnel loss of the projection light on a surface of the screen, so that the greater a Fresnel loss in a region of the screen, the higher a transmittance of a portion of the transmitting and light-absorbing layer_in the region.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd